DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “The present disclosure provides”.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“each end is parallel to the channel” as recited in claims 16 and 25;
“each end of the opposing sidewalls has an edge; and each edge is parallel to the channel” as recited in claims 17 and 26;
“each of the plurality of the sealing ribs is perpendicular to the edge of each end” as recited in claims 19 and 28;
“each edge is a radialmost distance from the channel when the fitment is viewed from a bottom plan view” as recited in claims 20 and 29; and
“the channel has a diameter; and the channel diameter is the same in the top portion as the channel diameter in the base” as recited in claims 21 and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 20140110433 (Schick) in view of U.S. patent no. 8,481,647 (Jiang et al.).
With regard to claim 16, Schick discloses the structural component of a fitment (fitment 10, Fig. 1) having a top portion (unlabeled upstanding portion in Fig. 1), a base (defined by lateral surfaces 1, see Fig. 1), and a channel extending through the top portion and the base for passage of flowable material (internal duct 8, Fig. 3).  
Schick further discloses the base comprising a pair of opposing sidewalls (surfaces 1) defining a canoe-shape (paragraphs [0002], [0017]) when the fitment is viewed from a bottom plan view (see Fig. 2); the sidewalls extending around opposite sides of the channel (see 3) and join together to form opposing ends (see lugs 4, Figs. 1 and 2; paragraph [0029]); and each end is parallel to the channel (see Figs. 1-3).

Schick further discloses the use of plastic materials to form the fitment (abstract, claim 15).

Schick does not disclose the specific polymer material as recited in claim 16.  However, in related art of material used to form containers, bottles, and packaging (Jiang col. 32, lines 17-20), Jiang teaches the use of polymeric compositions comprising:
(i) from 70 to 90 weight percent of a high density polyethylene (HDPE) having a density from 0.940 g/cc to 0.970 g/cc, a melt temperature, Tm, greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min (see Jiang “the first ethylene polymer is an ethylene homopolymer, such as high density polyethylene” (col. 11, lines 39-40), further “said first ethylene polymer having density of greater than 0.920 g/cm ...a Tm of 100° C. or more ... the first ethylene polymer has ... 3) a meltindex (MI) of 0.1 to 800 dg/min” (col.11, lines 34-53); note that the ranges disclosed by Jiang overlap the ranges recited in claim 1, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))); and
from 30 to 10 weight percent of an olefin-based elastomer having a density from 0.860 g/cc to 0.905 g/cc, a melt index from 0.2 g/10 min to 50 g/10 min, and a Tm less than 125° C (see Jiang “the second ethylene containing polymers are elastomers” (col. 12, lines 39-40), further “the second ethylene polymer is an ethylene copolymer having a density ... preferably from above 0.84 to less than 0.910 g/cm ) and a melt index (MI) of200 dg/min or less ...a melting temperature (Tm first meltpeak) of from 0 to 100° C.” (col.11, line 63 to col.12, line 22), and “the weight ratio of the second polymer to the first polymer is generally from about 49:51 to about 10:90” (col. 18, lines 61-63); note that the ranges disclosed by Jiang overlap the ranges recited in claim 16, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).

Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the composition taught by Jiang for construction of the fitment of Schick, since doing so would have merely involved the substitution of one known type of material for constructing a fitment for another known type of material for constructing containers and packages, with the expected results that the substituted material would function as intended to provide a useable consumer grade good (i.e. containers and packages with dispensing spouts/fitments).  Further, Jiang teaches that the polymers may be used in numerous applications, including as sealing films (see at least col. 31, lines 12-25).  Thus, a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have expected the material of Jiang to provide appropriate sealing characteristics required of the fitment of Schick.

With regard to claim 17, which depends from claim 16, Schick discloses each end of the opposing sidewalls has an edge (see lugs 4, paragraph [0029]); and each edge is parallel to the channel (see Figs. 1-3).

With regard to claim 18, which depends from claim 17, Schick discloses a plurality of sealing ribs extending along the sidewalls (waved lines 2, paragraph [0029], Fig. 1).

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 20140110433 (Schick) in view of U.S. patent no. 8,481,647 (Jiang et al.) as applied to claim 18 above, and further in view of U.S. publication no. 2003/0029138 (Kobetsky et al.).

With regard to claim 19, which depends from claim 18, Schick discloses a plurality of ribs, including (as an alternative to the waves 2), predominantly transversely extending profiles formed continuously from one lug to the other (paragraph [0016]), but fails to explicitly disclose that each of the plurality of the sealing ribs is perpendicular to the edge of each end.
Kobetsky discloses wherein each of the plurality of the sealing ribs is perpendicular to the edge of each end (ribs 50, paragraph [0016], Fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the ribs of Schick in the form as taught by Kobetsky, since doing so would involve nothing more than substituting one known form of ribs with another known form of ribs, with the expected results that the substituted ribs would function to allow a film to be sealed to the fitment.

With regard to claim 20, which depends from claim 19, Schick discloses wherein each edge is a radialmost distance from the channel when the fitment is viewed from a bottom plan view (see lugs 4 in Fig. 2).

With regard to claim 21, which depends from claim 20, Schick discloses wherein the channel has a diameter; and the channel diameter is the same in the top portion as the channel diameter in the base (internal duct 8, paragraph [0034], Fig. 3).

With regard to claim 22, which depends from claim 21, Jiang discloses the polymeric composition has a density from 0.939 g/cc to 0.945 g/cc (see Jiang "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3" col. 10, lines 53-54; "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3... " col. 10, line 53 to col. 11, line 5; note that the ranges disclosed by Jiang overlap the ranges recited in claim 22, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).

With regard to claim 23, which depends from claim 22, Jiang discloses wherein the two-component blend has a melt temperature greater than 130°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap and/or approach the range recited in claim 23, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

With regard to claim 24, which depends from claim 23, Jiang discloses wherein the two-component blend has a melt temperature from 130.15°C to 130.98°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap approach the range recited in claim 24, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).


Claims 25-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 20140110433 (Schick) in view of U.S. patent no. 8,481,647 (Jiang et al.) and U.S. publication no. 2015/0158635 (Gum et al.).
.
With regard to claim 25, Schick discloses a container comprising a film pouch and a spout connected thereto (abstract, paragraphs [0001], [0002], [0007]).  Schick fails to provide any specifics of the films used to form the container.  Specifically, Schick fails to disclose a first multilayer film and a second multilayer film, each multilayer film comprising a seal layer, the multilayer films arranged such that the seal layers oppose each other and the second multilayer film is superimposed on the first multilayer film. 
However, in related package forming art, Gum teaches sealing a closure/fitment to two opposed films of flexible bag packaging formed of superimposed multilayer films (Fig. 3, paragraphs [0014], [0031], [0052], claim 11).  Further, Gum teaches each multilayer film having a seal layer formed of an olefin based polymer (paragraphs [0017], [0032]).
Therefore, since Schick is silent as to the specifics of the film structure used, a person having ordinary skill in the art would be required to look to the prior art for suitable examples.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the multilayer films of Gum for the films of Schick, since Schick does not specify any particular films, and the multilayer films of Gum provide an improved barrier effect (Gum paragraph [0032]) and the use of multilayer films can allow for the use of materials providing different characteristics for different uses/needs (see Gum, at least paragraphs [0031], [0032]).

Schick additionally discloses the structural component of a fitment (fitment 10, Fig. 1) having a top portion (unlabeled upstanding portion in Fig. 1), a base (defined by lateral surfaces 1, see Fig. 1), and a channel extending through the top portion and the base for passage of flowable material (internal duct 8, Fig. 3).  
Schick further discloses the base comprising a pair of opposing sidewalls (surfaces 1) defining a canoe-shape (paragraphs [0002], [0017]) when the fitment is viewed from a bottom plan view (see Fig. 2); the sidewalls extending around opposite sides of the channel (see 3) and join together to form opposing ends (see lugs 4, Figs. 1 and 2; paragraph [0029]); and each end is parallel to the channel (see Figs. 1-3).
Schick further discloses the fitment sandwiched between films (paragraphs [0001], [0002], [0007]; Fig. 4).
Schick further discloses the use of plastic materials to form the fitment (abstract, claim 15).
Schick does not disclose the specific polymer material as recited in claim 16.  However, in related art of material used to form containers, bottles, and packaging (Jiang col. 32, lines 17-20), Jiang teaches the use of polymeric compositions comprising:
(i) from 70 to 90 weight percent of a high density polyethylene (HDPE) having a density from 0.940 g/cc to 0.970 g/cc, a melt temperature, Tm, greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min (see Jiang “the first ethylene polymer is an ethylene homopolymer, such as high density polyethylene” (col. 11, lines 39-40), further “said first ethylene polymer having density of greater than 0.920 g/cm ...a Tm of 100° C. or more ... the first ethylene polymer has ... 3) a meltindex (MI) of 0.1 to 800 dg/min” (col.11, lines 34-53); note that the ranges disclosed by Jiang overlap the ranges recited in claim 1, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))); and
from 10 to 00 weight percent of an olefin-based elastomer having a density from 0.860 g/cc to 0.905 g/cc, and a Tm less than 125° C (see Jiang “the second ethylene containing polymers are elastomers” (col. 12, lines 39-40), further “the second ethylene polymer is an ethylene copolymer having a density ... preferably from above 0.84 to less than 0.910 g/cm )... a melting temperature (Tm first meltpeak) of from 0 to 100° C.” (col.11, line 63 to col.12, line 22), and “the weight ratio of the second polymer to the first polymer is generally from about 49:51 to about 10:90” (col. 18, lines 61-63); note that the ranges disclosed by Jiang overlap the ranges recited in claim 16, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the composition taught by Jiang for construction of the fitment of Schick, since doing so would have merely involved the substitution of one known type of material for constructing a fitment for another known type of material for constructing containers and packages, with the expected results that the substituted material would function as intended to provide a useable consumer grade good (i.e. containers and packages with dispensing spouts/fitments).  Further, Jiang teaches that the polymers may be used in numerous applications, including as sealing films (see at least col. 31, lines 12-25).  Thus, a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have expected the material of Jiang to provide appropriate sealing characteristics required of the fitment of Schick.

With regard to claim 26, which depends from claim 25, Schick discloses each end of the opposing sidewalls has an edge (see lugs 4, paragraph [0029]); and each edge is parallel to the channel (see Figs. 1-3).

With regard to claim 27, which depends from claim 26, Schick discloses a plurality of sealing ribs extending along the sidewalls (waved lines 2, paragraph [0029], Fig. 1).

Claim(s) 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 20140110433 (Schick) in view of U.S. patent no. 8,481,647 (Jiang et al.) and U.S. publication no. 2015/0158635 (Gum et al.) as applied to claim 27 above, and further in view of U.S. publication no. 2003/0029138 (Kobetsky et al.).

With regard to claim 28, which depends from claim 27, Schick discloses a plurality of ribs, including (as an alternative to the waves 2), predominantly transversely extending profiles formed continuously from one lug to the other (paragraph [0016]), but fails to explicitly disclose that each of the plurality of the sealing ribs is perpendicular to the edge of each end.
Kobetsky discloses wherein each of the plurality of the sealing ribs is perpendicular to the edge of each end (ribs 50, paragraph [0016], Fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the ribs of Schick in the form as taught by Kobetsky, since doing so would involve nothing more than substituting one known form of ribs with another known form of ribs, with the expected results that the substituted ribs would function to allow a film to be sealed to the fitment.

With regard to claim 29, which depends from claim 28, Schick discloses wherein each edge is a radialmost distance from the channel when the fitment is viewed from a bottom plan view (see lugs 4 in Fig. 2).

With regard to claim 30, which depends from claim 29, Schick discloses wherein the channel has a diameter; and the channel diameter is the same in the top portion as the channel diameter in the base (internal duct 8, paragraph [0034], Fig. 3).

With regard to claim 31, which depends from claim 30, Jiang discloses the polymeric composition has a density from 0.939 g/cc to 0.945 g/cc (see Jiang "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3" col. 10, lines 53-54; "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3... " col. 10, line 53 to col. 11, line 5; note that the ranges disclosed by Jiang overlap the ranges recited in claim 22, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).

With regard to claim 32, which depends from claim 31, Jiang discloses wherein the two-component blend has a melt temperature greater than 130°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap and/or approach the range recited in claim 23, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

With regard to claim 33, which depends from claim 32, Jiang discloses wherein the two-component blend has a melt temperature from 130.15°C to 130.98°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap approach the range recited in claim 24, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick). 
Claim 1 of U.S. Patent No. 11,027,906 discloses a fitment having a top portion, a base, and a channel extending through the top portion and the base, the fitment composed of a polymeric composition comprising (i) from 70 to 90 weight percent of a high density polyethylene (HDPE) having a density from 0.940 g/cc to 0.970 g/cc, a melt temperature, Tm, greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min; and (ii) from 30 to 10 weight percent of an olefin-based elastomer having a density from 0.860 g/cc to 0.905 g/cc and a Tm less than 125° C.; B. placing the base between two opposing multilayer films, each multilayer film having a respective seal layer comprising an olefin-based polymer; C. sealing the base to each multilayer film under heat seal conditions; and D. forming a hermetic seal between the fitment and the multilayer films, wherein a fitment base 2 has the same structure as the base and base 2 consists of an HDPE having a density from 0.940 g/cc to 0.970 g/cc, a Tm greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min.  
Claim 1 of U.S. Patent No. 11,027,906 fails to disclose the other specifics of the fitment, including the base comprising a pair of opposing sidewalls defining a canoe-shape when the fitment is viewed from a bottom plan view; the sidewalls extending around opposite sides of the channel and join together to form opposing ends; and each end is parallel to the channel.
However, such a fitment structure is known from Schick, as discussed in detail above with respect to claims 16 and 25.
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the fitment structure of Schick to the fitment of Claim 1 of U.S. Patent No. 11,027,906, since doing so would allow the film of the container to be more securely connected to the fitment (Schick paragraphs [0003], [0005]).

With regard to claim 17, which depends from claim 16, Schick discloses each end of the opposing sidewalls has an edge (see lugs 4, paragraph [0029]); and each edge is parallel to the channel (see Figs. 1-3).

With regard to claim 18, which depends from claim 17, Schick discloses a plurality of sealing ribs extending along the sidewalls (waved lines 2, paragraph [0029], Fig. 1).

Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick), as applied to claim 18, and further in view of U.S. publication no. 2003/0029138 (Kobetsky et al.).

With regard to claim 19, which depends from claim 18, claim 1 of U.S. Patent No. 11,027,906  as modified by Schick discloses a plurality of ribs, including (as an alternative to the waves 2), predominantly transversely extending profiles formed continuously from one lug to the other (paragraph [0016]), but fails to explicitly disclose that each of the plurality of the sealing ribs is perpendicular to the edge of each end.
Kobetsky discloses wherein each of the plurality of the sealing ribs is perpendicular to the edge of each end (ribs 50, paragraph [0016], Fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the ribs of Schick in the form as taught by Kobetsky, since doing so would involve nothing more than substituting one known form of ribs with another known form of ribs, with the expected results that the substituted ribs would function to allow a film to be sealed to the fitment.

With regard to claim 20, which depends from claim 19, Schick discloses wherein each edge is a radialmost distance from the channel when the fitment is viewed from a bottom plan view (see lugs 4 in Fig. 2).

With regard to claim 21, which depends from claim 20, Schick discloses wherein the channel has a diameter; and the channel diameter is the same in the top portion as the channel diameter in the base (internal duct 8, paragraph [0034], Fig. 3).

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick) and U.S. publication no. 2003/0029138 (Kobetsky et al.), as applied to claim 21, and further in view of U.S. patent no. 8,481,647 (Jiang et al.).

With regard to claim 22, which depends from claim 21, claim 1 of U.S. Patent No. 11,027,906 as modified by Schick and Kobetsky discloses the structure and material of the fitment, but fails to specify the two-component blend has a density from 0.939g/cc to 0.945 g/cc.  However, Jiang discloses such a two component polymeric composition has a density from 0.939 g/cc to 0.945 g/cc (see Jiang "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3" col. 10, lines 53-54; "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3... " col. 10, line 53 to col. 11, line 5; note that the ranges disclosed by Jiang overlap the ranges recited in claim 22, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).

Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the composition taught by Jiang for the material of claim 1 of U.S. Patent No. 11,027,906, since doing so would be an obvious substitution of one known material for another known material, with the expected results that the substituted material would function as a suitable fitment material.

With regard to claim 23, which depends from claim 22, Jiang discloses wherein the two-component blend has a melt temperature greater than 130°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap and/or approach the range recited in claim 23, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

With regard to claim 24, which depends from claim 23, Jiang discloses wherein the two-component blend has a melt temperature from 130.15°C to 130.98°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap approach the range recited in claim 24, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

Claims 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick). 
Claim 1 of U.S. Patent No. 11,027,906 discloses a fitment having a top portion, a base, and a channel extending through the top portion and the base, the fitment composed of a polymeric composition comprising (i) from 70 to 90 weight percent of a high density polyethylene (HDPE) having a density from 0.940 g/cc to 0.970 g/cc, a melt temperature, Tm, greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min; and (ii) from 30 to 10 weight percent of an olefin-based elastomer having a density from 0.860 g/cc to 0.905 g/cc and a Tm less than 125° C.; B. placing the base between two opposing multilayer films, each multilayer film having a respective seal layer comprising an olefin-based polymer; C. sealing the base to each multilayer film under heat seal conditions; and D. forming a hermetic seal between the fitment and the multilayer films, wherein a fitment base 2 has the same structure as the base and base 2 consists of an HDPE having a density from 0.940 g/cc to 0.970 g/cc, a Tm greater than 125° C., and a melt index from 1 g/10 min to 50 g/10 min.  Claim 1 of U.S. Patent No. 11,027,906 also discloses placing the base between two opposing multilayer films, each multilayer film having a respective seal layer and sealing the base to each multilayer film.
Claim 1 of U.S. Patent No. 11,027,906 fails to disclose the other specifics of the fitment, including the base comprising a pair of opposing sidewalls defining a canoe-shape when the fitment is viewed from a bottom plan view; the sidewalls extending around opposite sides of the channel and join together to form opposing ends; and each end is parallel to the channel.
However, such a fitment structure is known from Schick, as discussed in detail above with respect to claims 16 and 25.
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the fitment structure of Schick to the fitment of Claim 1 of U.S. Patent No. 11,027,906, since doing so would allow the film of the container to be more securely connected to the fitment (Schick paragraphs [0003], [0005]).

With regard to claim 26, which depends from claim 25, Schick discloses each end of the opposing sidewalls has an edge (see lugs 4, paragraph [0029]); and each edge is parallel to the channel (see Figs. 1-3).

With regard to claim 27, which depends from claim 26, Schick discloses a plurality of sealing ribs extending along the sidewalls (waved lines 2, paragraph [0029], Fig. 1).

Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick), as applied to claim 27, and further in view of U.S. publication no. 2003/0029138 (Kobetsky et al.).

With regard to claim 28, which depends from claim 27, claim 1 of U.S. Patent No. 11,027,906  as modified by Schick discloses a plurality of ribs, including (as an alternative to the waves 2), predominantly transversely extending profiles formed continuously from one lug to the other (paragraph [0016]), but fails to explicitly disclose that each of the plurality of the sealing ribs is perpendicular to the edge of each end.
Kobetsky discloses wherein each of the plurality of the sealing ribs is perpendicular to the edge of each end (ribs 50, paragraph [0016], Fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the ribs of Schick in the form as taught by Kobetsky, since doing so would involve nothing more than substituting one known form of ribs with another known form of ribs, with the expected results that the substituted ribs would function to allow a film to be sealed to the fitment.

With regard to claim 29, which depends from claim 28, Schick discloses wherein each edge is a radialmost distance from the channel when the fitment is viewed from a bottom plan view (see lugs 4 in Fig. 2).

With regard to claim 30, which depends from claim 29, Schick discloses wherein the channel has a diameter; and the channel diameter is the same in the top portion as the channel diameter in the base (internal duct 8, paragraph [0034], Fig. 3).

Claims 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,027,906 in view of U.S. publication no. 20140110433 (Schick) and U.S. publication no. 2003/0029138 (Kobetsky et al.), as applied to claim 30, and further in view of U.S. patent no. 8,481,647 (Jiang et al.).

With regard to claim 31, which depends from claim 30, claim 1 of U.S. Patent No. 11,027,906 as modified by Schick and Kobetsky discloses the structure and material of the fitment, but fails to specify the two-component blend has a density from 0.939g/cc to 0.945 g/cc.  However, Jiang discloses such a two component polymeric composition has a density from 0.939 g/cc to 0.945 g/cc (see Jiang "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3" col. 10, lines 53-54; "The polymer blends have a density in a range of from 0.840 g/cm3 to 0.940 g/cm3... " col. 10, line 53 to col. 11, line 5; note that the ranges disclosed by Jiang overlap the ranges recited in claim 22, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I))).

Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the composition taught by Jiang for the material of claim 1 of U.S. Patent No. 11,027,906, since doing so would be an obvious substitution of one known material for another known material, with the expected results that the substituted material would function as a suitable fitment material.

With regard to claim 32, which depends from claim 31, Jiang discloses wherein the two-component blend has a melt temperature greater than 130°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap and/or approach the range recited in claim 23, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

With regard to claim 33, which depends from claim 32, Jiang discloses wherein the two-component blend has a melt temperature from 130.15°C to 130.98°C (col. 7, lines 19-21, col. 13, lines 12-15, note that the ranges disclosed by Jiang overlap approach the range recited in claim 24, and thus establish prima facie obviousness of the claimed ranges (see MPEP 2144.05(I)))).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 6,854,888 (Brown et al.) discloses a flask is formed of two panels heat sealed together along with a base or bottom insert. Two spouts are provided proximate the top one of which is for the extraction of fluids and the other of which is for the introduction of fluids.
U.S. patent no. 10,071,837 (Franca et al.) discloses a fitment is provided and includes a top portion, a base, and a channel extending through the top portion and the base for passage of a flowable material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799